IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION
3:13-mc-95

IN RE: Assignment of Social Security Cases

ORDER

THIS MATTER comes before the court upon its own motion.

Pursuant to Miscellaneous Order 3:13-MC-95 filed on June 13, 2013, the court directed
that in the interest of the efficient administration of justice that all social security cases be
equally assigned among the judicial officers of this court. At the time the Honorable Richard L.
Voorhees was an active district court judge.

At this time the Honorable Richard L. Voorhees is no longer accepting the assignment of
cases as a senior judge, and with the appointment of the Honorable Kenneth D. Beil as an active
district judge as his replacement, the Clerk is directed to replace Senior Judge Voorhees name
with Judge Bell’s name in the social security case assignment wheel. All other conditions this
court’s original Order stand.

SO ORDERED, this 25th day of September 2019.

 
    

 

“Frank D. Whitney, Chief
U.S. District Judge
